



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT to the Credit Agreement referred to below, dated as of
April 29, 2020 (this “Amendment”), by and among Atlantic Aviation FBO Holdings
LLC (“Holdings”), a Delaware limited liability company, Atlantic Aviation FBO
Inc. (the “Borrower”), a Delaware limited liability company, as borrower, and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), acting with the consent of the Consenting Revolving
Lenders (as defined below) party hereto. Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement (as defined below), as amended hereby.
RECITALS
WHEREAS, the Borrower, Holdings, the several Lenders and Issuing Lenders (as
defined in the Credit Agreement) from time to time party thereto and the
Administrative Agent have entered into that certain Credit Agreement, dated as
of December 6, 2018 (together with all exhibits and schedules attached thereto,
as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”);
WHEREAS, pursuant to and in accordance with Section 10.1(a) of the Credit
Agreement, the Borrower has requested that the Revolving Lenders amend the
Credit Agreement to provide that the Financial Condition Covenant shall, subject
to the terms and conditions set forth herein, no longer apply from and after the
fiscal quarter ended March 31, 2020;
WHEREAS, each Revolving Lender (a “Consenting Revolving Lender”) that executes
and delivers a consent to this Amendment in the form of the “Revolving Lender
Consent” attached hereto as Annex II (each, a “Revolving Lender Consent”) shall
have consented to the amendments to the Credit Agreement set forth in this
Amendment; and
WHEREAS, the Consenting Revolving Lenders shall constitute (a) the Required
Revolving Lenders and (b) each Issuing Lender;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.
Certain Definitions. As used in this Amendment:

“Amendment”: defined in the preamble hereto.
“Consenting Revolving Lender”: defined in the third recital hereto.
“Credit Agreement”: defined in the first recital hereto.
“Electronic Signature”: an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“First Amendment Effective Date”: the date on which the conditions set forth in
Section 4 of this Amendment are satisfied.
“First Amendment Effective Date Letters of Credit”: defined in Section 3.1(a).
“Revolving Commitment Reduction/Termination Notice”: defined in Section 4.2.
“Revolving Lender Consent” is defined in the third recital hereto.
2.Amendments. The Credit Agreement is, effective as of the First Amendment
Effective Date, and subject to the satisfaction of the conditions precedent set
forth in Section 4 below, hereby amended as set forth below:
2.1    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition in proper alphabetical sequence:
““First Amendment to Credit Agreement”: that certain First Amendment to Credit
Agreement, dated as of April 29, 2020, by and among the Borrower and the
Administrative Agent, in its own capacity and acting with the consent of the
Consenting Revolving Lenders.”
2.2    Section 7.1(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(a)    Consolidated Total Leverage Ratio. Solely with respect to the Revolving
Facility, permit the Consolidated Total Leverage Ratio calculated as of the last
day of any fiscal quarter of the Borrower (commencing with the fiscal quarter
ending March 31, 2019) to exceed 5.50 to 1.00; provided, however, that for so
long as the Borrower shall remain in compliance with Section 3 of the First
Amendment to Credit Agreement, this Section 7.1(a) shall not apply from and
after the Borrower’s fiscal quarter ending March 31, 2020.”





--------------------------------------------------------------------------------





3.First Amendment Effective Date Letters of Credit.
3.1     As a condition to the continued effectiveness of this Amendment, the
Borrower hereby represents, warrants and covenants (on behalf of Holdings and
its Restricted Subsidiaries) that:
(a)the only Letters of Credit outstanding as of the First Amendment Effective
Date are those identified on Schedule 1 to this Amendment (the “First Amendment
Effective Date Letters of Credit”), and Schedule 1 sets forth the face amount,
Issuing Lender, account party, beneficiary, and expiration date (without giving
effect to any automatic renewal or extension option) of each First Amendment
Effective Date Letter of Credit;
(b)each First Amendment Effective Date Letter of Credit shall be Cash
Collateralized at all times from and after the First Amendment Effective Date
until the earlier of (x) 30 days after the expiration of such First Amendment
Effective Date Letter of Credit on the applicable date set forth in Schedule 1
under the heading “Expiration Date”, provided that the Administrative Agent
shall not have received notice of a pending draw request from the applicable
Issuing Lender, (y) the earlier termination of such First Amendment Effective
Date Letter of Credit and the receipt by the Administrative Agent of the notice
specified in Section 3.2 that the original physical copy of such First Amendment
Effective Date Letter of Credit has been returned to the applicable Issuing
Lender and (z) subject to Section 3.1(g), the earlier drawing upon such First
Amendment Effective Date Letter of Credit in accordance with its terms;
(c)none of the Borrower, Holdings or any Restricted Subsidiary shall exercise
any of its rights to (or otherwise elect to) request, cause or permit the
issuance, increase, renewal (subject to Section 3.1(e) below) or extension of
any Letter of Credit on or after the First Amendment Effective Date; provided,
however, that each First Amendment Effective Date Letter of Credit shall be
permitted to remain issued and outstanding as a Letter of Credit under the
Credit Agreement (but may not be increased) until such First Amendment Effective
Date Letter of Credit shall have expired on the date set forth in Schedule 1
under the heading “Expiration Date” or been earlier terminated (or been drawn
upon in accordance with its terms);
(d)the Borrower shall not borrow any Revolving Loans pursuant to Section 2.5 of
the Credit Agreement on or after the First Amendment Effective Date;
(e)the Borrower and its Restricted Subsidiaries shall use commercially
reasonable efforts, as and when reasonably practicable to do so (as determined
by the Borrower in its good faith judgment), to terminate each First Amendment
Effective Date Letter of Credit as soon as practicable following the First
Amendment Effective Date and in any event not later than the applicable date set
forth in Schedule 1 under the heading “Expiration Date”;
(f)the Borrower shall deliver written notice to the Administrative Agent and the
applicable Issuing Lender, promptly (and in any event not later than two (2)
Business Days) after obtaining actual knowledge thereof, following each
termination of a First Amendment Effective Date Letter of Credit that occurs
prior to the applicable expiration date set forth in Schedule 1 under the
heading “Expiration Date”;
(g)not later than one (1) Business Day following the drawing upon any First
Amendment Effective Date Letter of Credit and the receipt of notice from the
applicable Issuing Lender pursuant to Section 3.5 of the Credit Agreement (which
notice shall also be provided to the Administrative Agent), the Borrower shall
either at its option (i) fully reimburse such Issuing Lender pursuant to Section
3.5 of the Credit Agreement or (ii) request that the Administrative Agent
reimburse such Issuing Lender through applying Cash Collateral in an amount
equal to such drawn amount; provided that the Administrative Agent shall not be
required to apply such Cash Collateral unless and until the Borrower has (or has
caused) an amount of Cash Collateral to be deposited with the Administrative
Agent such that Section 3.1(h) shall have been complied with; and
(h)the Borrower shall maintain at all times cash collateral (including the Cash
Collateral with respect to the First Amendment Effective Date Letters of Credit)
with the Administrative Agent in an aggregate amount not less than 103% of the
aggregate Revolving Commitments then in effect, which cash collateral be pledged
as collateral for the Revolving Commitments for the benefit of the
Administrative Agent, the Issuing Lenders and the Revolving Lenders.
3.2    Each Issuing Lender shall promptly notify the Administrative Agent of its
receipt of the original physical copy of any First Amendment Effective Date
Letter of Credit that has been returned to it following such Letter of Credit’s
expiration or earlier termination and the Administrative Agent shall be entitled
to rely upon such notice without independent verification thereof.
4.Conditions to Effectiveness of this Amendment. The effectiveness of this
Amendment is subject to the satisfaction (or written waiver) of the following
conditions (the date of satisfaction or written waiver of such conditions being
referred to herein as the “First Amendment Effective Date”):
4.1    the Administrative Agent shall have executed a counterpart of this
Amendment and shall have received (i) from the Consenting Revolving Lenders
collectively constituting the Required Revolving Lenders and each Issuing
Lender, a duly executed Revolving Lender Consent, and (ii) from the Borrower and
Holdings, a counterpart of this Amendment duly executed by the Borrower and
Holdings;





--------------------------------------------------------------------------------





4.2    the Administrative Agent shall have received written notice from the
Borrower in accordance with Section 2.10 of the Credit Agreement not later than
three (3) Business Days prior to the First Amendment Effective Date permanently
and irrevocably reducing the Revolving Commitments as follows (such notice, the
“Revolving Commitment Reduction/Termination Notice”):
(a)immediately upon the occurrence of the First Amendment Effective Date, the
aggregate Revolving Commitments shall be permanently reduced to $10,000,000.00,
of which $9,686,456.50 shall consist of L/C Commitments, and each Revolving
Lender’s Revolving Commitment shall be as set forth in Schedule 2 (for the
avoidance of doubt, the Borrower agrees not to borrow any Revolving Loans
pursuant to Section 2.5 of the Credit Agreement on or after the First Amendment
Effective Date and the sole purpose for such remaining commitments shall be for
First Amendment Effective Date Letters of Credit);
(b)following the First Amendment Effective Date, immediately upon the earlier of
(x) 30 days after the expiration of each First Amendment Effective Date Letter
of Credit on the respective date set forth in Schedule 1 under the heading
“Expiration Date”, provided that the Administrative Agent shall not have
received notice of a pending draw request from the applicable Issuing Lender,
(y) the earlier termination of any First Amendment Effective Date Letter of
Credit and the receipt by the Administrative Agent of the notice specified in
Section 3.2 that the original physical copy of such First Amendment Effective
Date Letter of Credit has been returned to the applicable Issuing Lender and (z)
the earlier drawing upon any First Amendment Effective Date Letter of Credit in
accordance with its terms, the aggregate Revolving Commitments and L/C
Commitments in effect immediately prior to such expiration, termination or draw
shall be automatically and permanently reduced by an amount equal to the
greatest multiple of $500,000, if any, which is less than the face amount of the
applicable First Amendment Effective Date Letter of Credit set forth in Schedule
1 under the heading “Face Amount” (or, in the case of a draw, the amount of such
draw) (and the parties agree that, after giving effect to the application
thereof to any reimbursement obligation then outstanding with respect to such
expired, terminated or drawn First Amendment Effective Date Letter of Credit,
any Cash Collateral then held by the Administrative Agent in excess of 103% of
the aggregate principal amount of Revolving Commitments then remaining
outstanding shall be promptly released to the Borrower); and
(c)immediately upon the occurrence of the events set forth in Section 4.2(b)(x)
or (y) with respect to all of the First Amendment Effective Date Letters of
Credit, the aggregate Revolving Commitments and L/C Commitments shall be
automatically and permanently reduced to zero and the Revolving Facility shall
cease to be outstanding (and any remaining cash collateral (including any
remaining Cash Collateral) then held by the Administrative Agent shall be
promptly released to the Borrower);
4.3    each First Amendment Effective Date Letter of Credit shall have been Cash
Collateralized and the Borrower shall have deposited with the Administrative
Agent (as collateral for the Revolving Commitments for the benefit of the
Agents, the Issuing Lenders and the Revolving Lenders) cash collateral
(including Cash Collateral in respect of the First Amendment Effective Date
Letters of Credit) in an aggregate amount equal to 103% of the Revolving
Commitments as of the First Amendment Effective Date immediately after giving
effect to this Amendment;
4.4    the representations and warranties of the Borrower and the other Loan
Parties set forth in this Amendment shall be true and correct in all material
respects; and
4.5    concurrently with the consummation of the transactions contemplated
hereby, the Borrower shall have paid (a) the aggregate principal amount of all
Revolving Loans (together with all accrued and unpaid interest and fees on the
Revolving Loans up to, but not including, the First Amendment Effective Date) to
the Revolving Lenders and any other amounts payable by the Borrower under
Section 2.20 and Section 2.21 of the Credit Agreement to the Revolving Lenders,
(b) to the Administrative Agent all fees (including but not limited to fees
under Section 2.9(b)), indemnities, reasonable and documented cost
reimbursements and other Obligations, if any, then due and owing to the
Revolving Lenders or the Administrative Agent under the Loan Documents (on or
prior to the First Amendment Effective Date) and (c) to Shearman & Sterling LLP,
counsel to the Administrative Agent, all invoiced fees and expenses of which the
Borrower has been notified in writing at least two Business Days prior to the
First Amendment Effective Date.
5.Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, Holdings and the Borrower hereby jointly represent and
warrant (as to itself and each of its Restricted Subsidiaries) to each of the
Revolving Lenders and the Administrative Agent that, as of the First Amendment
Effective Date:
5.1    this Amendment has been duly authorized, executed and delivered by the
Borrower and Holdings and constitutes, and the Credit Agreement as amended by
this Amendment constitutes, the Borrower’s and Holdings’ legal, valid and
binding obligation, enforceable against each of the Borrower and Holdings in
accordance with its respective terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and





--------------------------------------------------------------------------------





5.2    no Event of Default exists or is continuing.
6.Reference to and Effect Upon the Credit Agreement.
6.1    Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed.
6.2    The amendments set forth herein are effective solely for the purposes set
forth herein and shall be limited precisely as written, and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of the Credit Agreement or any other Loan Document, (ii) operate as
a waiver or otherwise prejudice any right, power or remedy that the Agents or
the Lenders may now have or may have in the future under or in connection with
the Credit Agreement or any other Loan Document, (iii) constitute a waiver of
any provision of the Credit Agreement or any other Loan Document, or (iv) create
a course of dealing or otherwise obligate the Agents or the Lenders to forbear,
waive, consent or execute similar amendments under the same or similar
circumstances in the future. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “herein”, “hereof” and
words of like import and each reference in the Credit Agreement and the Loan
Documents to the “Credit Agreement” shall mean the Credit Agreement as amended
hereby. This Amendment shall be construed in connection with and as part of the
Credit Agreement. Nothing herein shall be deemed to entitle the Borrower or any
Loan Party to a further consent to, or a further waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement as amended by this Amendment or any
other Loan Document in similar or different circumstances.
7.Costs and Expenses. As provided in Section 10.5(a) of the Credit Agreement,
the Borrower agrees to reimburse the Administrative Agent for all reasonable and
documented out-of-pocket expenses, including the reasonable and documented fees,
disbursements and charges of Shearman & Sterling LLP in connection with the
preparation, negotiation, execution and delivery of this Amendment.
8.Loan Document. This Amendment shall be deemed to be a Loan Document.
9.Consenting Revolving Lender Directions.
9.1    The undersigned Revolving Lenders constituting the Required Revolving
Lenders and all of the Issuing Lenders as of the First Amendment Effective Date,
hereby authorize and direct the Administrative Agent to enter into this
Amendment and to take or forbear from taking any and all actions as set forth
herein.
9.2    The undersigned Revolving Lenders constituting the Required Revolving
Lenders as of the First Amendment Effective Date, the Administrative Agent and
the Borrower hereby notify and instruct each Issuing Lender, pursuant to Section
3.1(a) of the Credit Agreement, that such Issuing Lender shall not permit a
renewal of any First Amendment Effective Date Letter of Credit for which the
next Nonrenewal Notice Date falls after June 3, 2020, and each Issuing Lender
agrees to deliver timely notice of non-renewal/non-extension to the
beneficiaries under each such First Amendment Effective Date Letter of Credit
and furnish a copy of each such notice to the Administrative Agent and the
Borrower promptly following the delivery thereof.
10.Indemnification. The Borrower hereby confirms that the indemnification and
expense reimbursement provisions set forth in Section 10.5(a) of the Credit
Agreement as amended by this Amendment shall apply to this Amendment and the
transactions contemplated hereby.
11.Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.
12.No Novation. Nothing contained in this Amendment shall be construed as
substitution or novation of the obligations outstanding under the Credit
Agreement or the other Loan Documents, which shall remain in full force and
effect, except to any extent modified hereby.
13.Reinstatement. Notwithstanding anything herein to the contrary, if any
payment or transfer (or any portion thereof) made by or on behalf of the
Borrower or any other Loan Party to any Secured Party pursuant to the terms of
this Amendment is subsequently invalidated, declared to be fraudulent or a
fraudulent conveyance or preferential, avoided, rescinded, set aside or
otherwise required to be returned or repaid, whether in bankruptcy,
reorganization, insolvency or similar proceedings involving the Borrower or
otherwise, then the Obligations and all liens and security interests securing
the same under the Loan Documents, shall immediately be reinstated to an
equivalent extent, without need for any action by any person, and shall be
enforceable against the Borrower and each other Loan Party as if such payment or
transfer had never been made (in which case this letter agreement shall in no
way impair the claims of the affected Secured Party with respect to such payment
or transfer).
14.Governing Law; Waiver of Jury Trial; Jurisdiction. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED





--------------------------------------------------------------------------------





IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN. The provisions of Section 10.12 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis.
15.Headings. Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
16.Counterparts. This Amendment may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, emailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. Without limiting the generality of the foregoing, the Borrower
and each Loan Party hereby (i) agrees that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among the Agents, the Lenders and
the Loan Parties, electronic images of this Amendment (including with respect to
any signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity or enforceability of the Loan Documents based
solely on the lack of paper original copies of this Amendment or any Loan
Documents amended hereby, including with respect to any signature pages thereto.
17.Reaffirmation. The Loan Parties signatory hereto hereby reaffirm that the
Obligations are and continue to be secured by the security interest granted by
the Loan Parties in favor of the Collateral Agent, on behalf of itself and the
other Secured Parties, under the Security Documents and the other Loan Documents
and, other than as expressly modified hereby, all of the terms, conditions,
provisions, agreements, requirements, promises, obligations, duties, covenants
and representations of the Loan Parties under such documents and agreements
entered into with respect to the obligations under the Credit Agreement are
hereby ratified and affirmed in all respects by the Loan Parties. Each Loan
Party acknowledges that all references to “Credit Agreement” in the Loan
Documents shall take into account the provisions of this Amendment and be a
reference to the “Credit Agreement” as amended hereby.


[remainder of page intentionally left blank; signature pages follow]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment to Credit Agreement as of the date first written above.


BORROWER:
ATLANTIC AVIATION FBO INC.


                            
By:
/s/ Louis T. Pepper
 
Name: Louis T. Pepper
 
Title: President and Chief Executive Officer



HOLDINGS:
ATLANTIC AVIATION FBO HOLDINGS LLC
                            
By:
/s/ Liam Stewart
 
Name: Liam Stewart
 
Title: Treasurer



GUARANTORS LISTED ON ANNEX I HERETO:
                            
By:
/s/ Louis T. Pepper
 
Name: Louis T. Pepper
 
Title: President and Chief Executive Officer








--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., as Administrative Agent, Revolving Lender and Issuing
Lender




                            
By:
/s/ Alexander Vardaman
 
Name: Alexander Vardaman
 
Title: Authorized Officer










--------------------------------------------------------------------------------





ANNEX I




1.
AA Charter Brokerage LLC

2.
ACM Property Services, LLC

3.
Atlantic Aviation - Florida LLC.

4.
Atlantic Aviation - Oxford LLC

5.
Atlantic Aviation - Salt Lake City LLC (organized in Delaware)

6.
Atlantic Aviation Albuquerque Inc.

7.
Atlantic Aviation Corporation (organized in Delaware)

8.
Atlantic Aviation Flight Support, Inc.

9.
Atlantic Aviation Holding Corporation

10.
Atlantic Aviation Investors, Inc.

11.
Atlantic Aviation of Santa Monica, L.P. (by its general partner Atlantic SMO GP
LLC)

12.
Atlantic Aviation Oregon FBO Inc.

13.
Atlantic Aviation Oregon General Aviation Services Inc.

14.
Atlantic Aviation Philadelphia, Inc.

15.
Atlantic Aviation Stewart LLC

16.
Atlantic Aviation-Boca Raton LLC

17.
Atlantic Aviation-Kansas City LLC

18.
Atlantic Aviation-Montrose LLC

19.
Atlantic Aviation-Opa-Locka LLC

20.
Atlantic Aviation-Orlando Executive LLC

21.
Atlantic Aviation-Orlando LLC

22.
Atlantic Aviation-St. Augustine LLC

23.
Atlantic Aviation-Steamboat-Hayden LLC

24.
Atlantic Aviation-Stuart L.L.C.

25.
Atlantic Aviation-West Palm Beach LLC

26.
Atlantic SMO GP LLC

27.
Atlantic SMO Holdings LLC

28.
Aviation Contract Services, Inc.

29.
BASI Holdings, LLC

30.
Brainard Airport Services, Inc.

31.
Bridgeport Airport Services, Inc.

32.
Eagle Aviation Resources, Ltd.

33.
Executive Air Support, Inc.

34.
Flightways of Long Island, Inc.

35.
General Aviation Holdings, LLC

36.
General Aviation, L.L.C.

37.
ILG Avcenter, Inc.

38.
Jet Center Property Services, LLC

39.
JetSouth, LLC

40.
Keystone Aviation Services, LLC

41.
Macquarie Airports North America Inc.

42.
Macquarie Aviation North America 2 Inc.

43.
Macquarie Aviation North America Inc.

44.
Mercury Air Center - Corpus Christi, Inc.

45.
Mercury Air Center-Addison, Inc.

46.
Mercury Air Center-Bakersfield, Inc.

47.
Mercury Air Center-Birmingham, LLC

48.
Mercury Air Center-Burbank, Inc.

49.
Mercury Air Center-Charleston, LLC

50.
Mercury Air Center-Jackson, L.L.C.

51.
Mercury Air Center-Johns Island, LLC

52.
Mercury Air Center-Los Angeles, Inc.

53.
Mercury Air Center-Nashville, LLC

54.
Mercury Air Center-Newport News, LLC

55.
Mercury Air Center-Peachtree-DeKalb, LLC

56.
Mercury Air Center-Reno, LLC






--------------------------------------------------------------------------------





57.
Mercury Air Centers, Inc.

58.
Mercury Air Center-Santa Barbara, Inc.

59.
Mercury Air Center-Tulsa, LLC

60.
MKC Aviation Fuel, LLC

61.
Newport FBO Two LLC

62.
Palm Springs FBO Two LLC

63.
Palomar Airport Center LLC

64.
Rifle Air, LLC

65.
Rifle Jet Center, LLC

66.
SB Aviation Group, Inc.

67.
SBN, Inc.

68.
Sierra Aviation, Inc.

69.
SJJC Aviation Services, LLC

70.
SJJC FBO Services, LLC

71.
Sun Valley Aviation, Inc.

72.
Trajen FBO, LLC

73.
Trajen Flight Support, LP (by its general partner Trajen FBO, LLC)

74.
Trajen Funding, Inc.

75.
Trajen Holdings, Inc.

76.
Trajen Limited, LLC

77.
Waukesha Flying Services, Inc.

78.
Atlantic Aviation Oklahoma City, Inc.




























--------------------------------------------------------------------------------





ANNEX II




IN WITNESS WHEREOF, the undersigned has caused this Revolving Lender Consent to
be executed and delivered by a duly authorized officer.
________________________________________,
as a Revolving Lender [and as an Issuing Lender] (type name of the legal entity)
                            
By:
 
 
Name:
 
Title:

    







--------------------------------------------------------------------------------





EXHIBIT A
FORM OF REVOLVING COMMITMENT REDUCTION/TERMINATION NOTICE




NOTICE OF REDUCTION IN REVOLVING COMMITMENTS




Date: April 29, 2020


To: JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn Street Chicago, Il 60603
Fax: 844-490-5663
Email: jpm.agency.cri@jpmchase.com Ladies and Gentlemen:
Reference is made to (i) the Credit Agreement, dated as of December 6, 2018 (as
the same may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement”), among Atlantic Aviation FBO Holdings LLC (“Holdings”),
Atlantic Aviation FBO Inc. (the “Borrower”), the Lenders party thereto, JPMorgan
Chase Bank, N.A., as the Administrative Agent and Collateral Agent (in such
capacities, the “Administrative Agent”) and and the other parties thereto and
(ii) the First Amendment to the Credit Agreement (the “First Amendment”) dated
on or about April 29, 2020, by and among Holdings, the Borrower, the
Administrative Agent and the Consenting Revolving Lenders party thereto. Unless
otherwise specified herein, capitalized terms used herein shall have the
meanings ascribed to them by the Credit Agreement or the First Amendment, as
applicable.


Pursuant to section 2.10 of the Credit Agreement and Section 4.2 of the First
Amendment, the Borrower hereby requests a permanent reduction in Revolving
Commitments, effective May 4, 2020, upon the occurrence of the First Amendment
Effective Date, in the amount of $340,000,000, thereby reducing Revolving
Commitments to $10,000,000, of which $9,686,456.50 shall consist of L/C
Commitments and which Revolving Commitments and L/C Commitments shall be
automatically further reduced from time to time following the First Amendment
Effective Date in accordance with the terms of First Amendment.


[signature page follows]













--------------------------------------------------------------------------------







ATLANTIC AVIATION FBO INC.,
as Borrower




By:
 
 
Name: Brad Troutman
 
Title: CFO






























--------------------------------------------------------------------------------





SCHEDULE 2
FIRST AMENDMENT EFFECTIVE DATE REVOLVING COMMITMENTS


Revolving Lender
Current Revolving Commitment
%
New Revolving Commitment
%
New L/C Commitment
%
JPMORGAN CHASE BANK
$40,000,000.00
11.43
%
$1,142,857.14
11.43%
$1,107,023.60
11.43%
COMPASS BANK dba BBVA COMPASS
30,000,000.00
8.57
%
857,142.86
8.57%
830,267.70
8.57%
BANK OF AMERICA, N.A.
30,000,000.00
8.57
%
857,142.86
8.57%
830,267.70
8.57%
REGIONS BANK
30,000,000.00
8.57
%
857,142.86
8.57%
830,267.70
8.57%
WELLS FARGO BANK, N.A.
30,000,000.00
8.57
%
857,142.86
8.57%
830,267.70
8.57%
BMO HARRIS BANK, N.A.
25,000,000.00
7.14
%
714,285.71
7.14%
691,889.75
7.14%
KEYBANK NATIONAL ASSOCIATION
25,000,000.00
7.14
%
714,285.71
7.14%
691,889.75
7.14%
CITIZENS BANK, N.A.
17,500,000.00
5.00
%
500,000.00
5.00%
484,322.83
5.00%
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
17,500,000.00
5.00
%
500,000.00
5.00%
484,322.83
5.00%
MIZUHO BANK, LTD.
17,500,000.00
5.00
%
500,000.00
5.00%
484,322.83
5.00%
ROYAL BANK OF CANADA
17,500,000.00
5.00
%
500,000.00
5.00%
484,322.83
5.00%
TRUIST BANK
17,500,000.00
5.00
%
500,000.00
5.00%
484,322.83
5.00%
U.S. BANK NATIONAL ASSOCIATION
17,500,000.00
5.00
%
500,000.00
5.00%
484,322.83
5.00%
PNC BANK, NATIONAL ASSOCIATION
15,000,000.00
4.29
%
428,571.43
4.29%
415,133.85
4.29%
AMERICAN SAVINGS BANK, F.S.B.
10,000,000.00
2.86
%
285,714.29
2.86%
276,755.90
2.86%
FIRST HORIZON BANK
10,000,000.00
2.86
%
285,714.29
2.86%
276,755.90
2.86%
Total
$350,000,000.00
100.00
%
$10,000,000.00
100.00%
$9,686,456.50
100.00%








